                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


    BRENDA J. COOPER, ET AL.                                                 PLAINTIFFS
    versus                                         Civil Action No. 4:16-cv-52-DMB-JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS

                                        - Consolidated With –
    JOE E. SLEDGE, ET AL.                                                   PLAINTIFFS
    versus                                        Civil Action No. 4:16-cv-53-DMB- JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
                                                        - and -
    KATHERINE LONGSTREET COOKE, ET AL.                          PLAINTIFFS
    versus                           Civil Action No. 4:16-cv-54-DMB-JMV
    MERITOR, INC., ET AL.                                    DEFENDANTS
                                                                      - and -
    SRA INVESTMENTS, LLC, ET AL.                                             PLAINTIFFS
    versus                                         Civil Action No. 4:16-cv-55-DMB-JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
                                                                      - and -
    FELICIA WILLIS, ET AL.                                                  PLAINTIFFS
    versus                                         Civil Action No. 4:16-cv-56-DMB-JMV
    MERITOR, INC., ET AL.                                                 DEFENDANTS
 


                                              ORDER

         This matter is before the Court on Plaintiffs’ Motion to Disqualify Timothy Coughlin as

counsel for Defendants Meritor Inc., The Boeing Company, and Rockwell Automation, Inc. In

support of the motion, Plaintiffs rely on Mississippi Rule of Professional Conduct 3.7. For the

reasons explained below, the motion will be denied.

         Rule 3.7 of the Mississippi Rules of Professional Conduct provides, in relevant part:
    a) A lawyer shall not act as an advocate at a trial in which the lawyer is likely to be a necessary

witness except where . . . 3) disqualification of the lawyer would work substantial hardship on

the client.

           First, a lawyer is not “likely to be a necessary witness” where the evidence sought from

the witness is available from another source. See Horaist v. Doctor’s Hospital of Opelousas, 255

F.3d 261, 267 (5th Cir. 2001); United States v. Starnes 157 Fed App’x 687, 693 – 694 (5th Cir.

2005). In the instant case, Plaintiffs assert Mr. Coughlin is the only person available to testify at

trial on the matters he addressed as a witness in an action pending in Oklahoma that concerned

work done by a consulting expert in this action. Specifically, Mr. Coughlin testified in the

Oklahoma action that Lori LaPat was engaged by Meritor in the instant case to perform CSIA

testing; she had the CSIA testing performed by Oklahoma University and issued a report of the

analysis; the Defendants determined not to designate Ms. LaPat as an testifying expert; and

because the CSIA analysis was so complex, if disclosed pursuant to the Oklahoma Open Records

Act, it could be “misused“ by Plaintiffs’ counsel in the instant action or by community activists.

See Oklahoma Hr’g Tr. 149-152, Ex. 12 to Pls.’ Mot. However, though the undersigned by this

order makes no comment on the admissibility of the foregoing at the trial of this matter, it is

plain that Plaintiffs have failed to demonstrate Mr. Coughlin is the only person with this

information. On the contrary, the record reflects that Defendants’ counsel (of which there are a

number), as well as Textron’s counsel, received and reviewed the subject report and/or drafts and

determined not to use Ms. LaPat other than as a consultant. Moreover, all of the information

testified to by Mr. Coughlin in the Oklahoma action is now demonstratively known or knowable

to the world: that testimony was freely given by Mr. Coughlin in open court in Oklahoma, and it

also appears in transcribed format on the public docket in the instant case.


                                                     2 
 
         Next, the undersigned finds that disqualifying Mr. Coughlin at this juncture in this

litigation would unquestionably create a substantial hardship for Defendants. Mr. Coughlin, from

the undersigned’s perspective, has acted as the apparent, if not actual, lead counsel for the

Defendants (other than Textron) in this long-lived and complex litigation. The suggestion that

usurping Defendants of the counsel who, from all appearances, has been the principal architect

and driver of their defense would not impose a substantial hardship on Defendants is without

merit.

         For the foregoing reasons the motion to disqualify counsel is denied.

         SO ORDERED this 4th day of January, 2019.

                                                       /s/ Jane M. Virden
                                                       U. S. Magistrate Judge




                                                  3 
 
